               Case 19-12153-KBO               Doc 608-1        Filed 07/31/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:
                                                                 Chapter 7
    BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                                 Case No. 19-12153 (KBO)

                   Debtors.                                      (Jointly Administered)

                                                                 Objection Deadline: August 14, 2020 at 4:00 p.m. (ET)
                                                                 Hearing Date: September 2, 2020 at 3:30 p.m. (ET)

          NOTICE OF MOTION OF GEORGE L. MILLER, CHAPTER 7 TRUSTEE,
         TO APPROVE SETTLEMENT AGREEMENT WITH METAL TRADER INC.
                               (TRIAD METAL)

                  PLEASE TAKE NOTICE that on July 31, 2020, George L. Miller, chapter 7

trustee (the “Trustee”), to the estates of the above-captioned debtors, filed the Motion of George

L. Miller, Chapter 7 Trustee, to Approve Settlement Agreement with Metal Trader Inc. (Triad

Metal) (the “Motion”), with the United States Bankruptcy Court for the District of Delaware, 824

North Market Street, Wilmington, Delaware 19801 (the “Bankruptcy Court”). A copy of the

Motion is attached hereto.

                  PLEASE TAKE FURTHER NOTICE that any response or objection to the

relief sought in the Motion must be filed with the Bankruptcy Court on or before August 14,

2020, at 4:00 p.m. prevailing Eastern Time.

                  PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) counsel to the Chapter 7 Trustee, Pachulski

Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).
The Debtors’ former location was: 138 Highway 3217, LaPlace, Louisiana 70068.


DOCS_DE:230024.1 57095/001
               Case 19-12153-KBO      Doc 608-1      Filed 07/31/20    Page 2 of 3




19899-8705 (Courier 19801), Attn: Bradford J. Sandler (bsandler@pszjlaw.com), Colin R.

Robinson (crobinson@pszjlaw.com), and Peter J. Keane (pkeane@pszjlaw.com); and (ii) the

Office of the United States Trustee, J. Caleb Boggs Federal Building, 844 N. King Street, Suite

2207, Lock Box 35, Wilmington, DE 19801, Attn: Linda J. Casey (linda.casey@usdoj.gov).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR HEARING.




                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




DOCS_DE:230024.1 57095/001                     2
               Case 19-12153-KBO   Doc 608-1   Filed 07/31/20   Page 3 of 3




                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE MOTION WILL BE HELD ON SEPTEMBER 2, 2020 AT

3:30 P.M. PREVAILING EASTERN TIME BEFORE THE HONORABLE KAREN B.

OWENS, UNITED STATES BANKRUPTCY JUDGE, AT THE UNITED STATES

BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET,

SIXTH FLOOR, COURTROOM NO. 3, WILMINGTON, DELAWARE 19801.


 Dated: July 31, 2020                  PACHULSKI STANG ZIEHL & JONES LLP


                                        /s/ Peter J. Keane
                                       Bradford J. Sandler (DE Bar No. 4142)
                                       Colin R. Robinson (DE Bar No. 5524)
                                       Peter J. Keane (DE Bar No. 5503)
                                       919 North Market Street, 17th Floor
                                       Wilmington, DE 19801
                                       Telephone: 302-652-4100
                                       Facsimile: 302-652-4400
                                       E-mail: bsandler@pszjlaw.com
                                                crobinson@pszjlaw.com
                                                pkeane@pszjlaw.com

                                       Counsel for George L. Miller, Chapter 7 Trustee




DOCS_DE:230024.1 57095/001                3
